       Case 1-17-46077-ess                Doc 31       Filed 10/23/18    Entered 10/23/18 15:50:26




UNITED STATES BANKRUPTCY COURT                                          tmd3574/nk
EASTERN DISTRICT OF NEW YORK                                            NOVEMBER 26, 2018
-----------------------------------------------------------X            9:30AM
IN RE:
                                                                        Chapter 13
PLINIO MATEO,                                                           Case No: 1-17-46077-ess

                                       Debtor.
-----------------------------------------------------------X

                                          NOTICE OF SETTLEMENT OF
                                   PROPOSED ORDER DISMISSING CASE
         SIRS/MESDAMES:
         PLEASE TAKE NOTICE, that an Order of which the within is a true copy will be presented
for settlement to the Honorable Elizabeth S. Stong, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court at 271 Cadman Plaza East, Brooklyn, New York on November 26, 2018, at
9:30AM.
         PLEASE TAKE FURTHER NOTICE, that counter-orders must be presented and served
upon the undersigned no later than three (3) days prior to the settle date set forth above, and if
no counter-order is presented and served, the attached Order may be signed.


Date: Jericho, New York
      October 23, 2018


                                                               s/Marianne DeRosa
                                                               MARIANNE DEROSA, CH 13 TRUSTEE
                                                               125 JERICHO TURNPIKE; SUITE 105
                                                               JERICHO, NY 11753
                                                               (516) 622-1340
       Case 1-17-46077-ess                Doc 31       Filed 10/23/18     Entered 10/23/18 15:50:26




                                                                  tmd3574/nk
                                                                  THIS ORDER RELATES TO A
                                                                  HEARING HELD ON
                                                                  OCTOBER 15, 2018
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X         Chapter 13
IN RE:                                                            Case No. 1-17-46077-ess

PLINIO MATEO,
                                                                  ORDER DISMISSING CASE
                                         Debtor.
--------------------------------------------------------X
         UPON the September 25, 2018 written application of Marianne DeRosa, Chapter 13

Trustee, (the “Trustee”) seeking entry of an Order dismissing the instant Chapter 13 case

pursuant to 11 U.S.C. §1307(c) and due notice of the aforesaid application having been given to

all necessary parties; and

         WHEREAS, on October 15, 2018, the Trustee appeared in support thereof and Peter

White, Esq. appeared on behalf of the Debtor; and

         WHEREAS, the Debtor does not qualify for Chapter 13 relief as the Debtor’s secured debt,

as indicated by the Claims Register, exceeds the jurisdictional limit of $1,184,200.00, pursuant to

11 U.S.C. §109(e); and

         WHEREAS, the Debtor’s proposed plan is not sufficiently funded to pay secured claims in

full as required by 11 U.S.C. §1325(a)(5), and the Debtor’s supporting budget, Schedules I and

J, does not indicate an ability to increase the plan payments; and

         WHEREAS, each of the foregoing constitutes cause for dismissal of a Chapter 13 case; it

is accordingly

         ORDERED, that the instant Chapter 13 case be dismissed pursuant to 11 U.S.C. §1307(c)

of the Bankruptcy Code.

Dated: Brooklyn, NY
                  , 2018
                                                            ___________________________
                                                            Hon. Elizabeth S. Stong
                                                            United States Bankruptcy Judge
       Case 1-17-46077-ess                Doc 31       Filed 10/23/18    Entered 10/23/18 15:50:26




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 1-17-46077-ess
IN RE

PLINIO MATEO ,
                                                                        CERTIFICATE OF SERVICE
                                                                             BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Nathan Z. Kaufman, have this day served a true, accurate
and correct copy of the within Notice of Settlement and proposed Order Dismissing by depositing
a true copy thereof enclosed in a post-paid wrapper, in an official depository under the exclusive
care and custody of the U.S. Postal Service within New York State, addressed to each of the
following persons at the last known address set forth after each name:


Plinio Mateo
78-40 64th Street                                              LEOPOLD & ASSOCIATES, PLLC
Glendale, NY 11385-6815                                        80 Business Park Drive, Suite 110
                                                               Armonk, New York 10504
Brian McCaffrey, P.C.
88-18 Sutphin Blvd., 1st Floor                                 Aldridge Pite, LLP
Jamaica, NY 11435                                              Fifteen Piedmont Center
                                                               3575 Piedmont Rd, N.E., Ste. 500
Fein, Such & Crane, LLP                                        Atlanta, Georgia 30305
28 E. Main St., Ste. 1800
Rochester, NY 14614                                            ALDRIDGE PITE, LLP
                                                               4375 Jutland Drive, Suite 200
Shapiro, DiCaro & Barak, LLC                                   P.O. Box 17933
One Huntington Quadrangle, Suite 3N05                          San Diego, CA 92177-0933
Melville, NY 11747


This October 23, 2018

s/ Nathan Z. Kaufman
Nathan Z. Kaufman, Staff Attorney
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
125 Jericho Turnpike, Ste 105
Jericho, NY 11753
(516) 622-1340
     Case 1-17-46077-ess    Doc 31   Filed 10/23/18   Entered 10/23/18 15:50:26




Index No: 1-17-46077-ess
UNITED STATES BANKRUPTCY COURT:
EASTERN DISTRICT OF NEW YORK
IN RE

PLINIO MATEO ,


Debtor.

                 NOTICE OF SETTLEMENT, ORDER DISMISSING CASE
                                     and
                            CERTIFICATE OF SERVICE




                            MARIANNE DeROSA, TRUSTEE
                           125 JERICHO TURNPIKE STE 105
                                 JERICHO, NY 11753
                                    (516) 622-1340
